           Case 1:21-cv-00262-RP Document 1 Filed 03/23/21 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

RICHARD STEWART,

      Plaintiff,
v.                                          C.A. No.:   1:21-cv-262

WORTHING 7, LLC, D/B/A W7 CONSTRUCTION SERVICES, and
HOWARD WORTHING,

     Defendants
__________________________________/

               COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, RICHARD STEWART (hereinafter sometimes referred to as

“Plaintiff”), by and through his undersigned counsel, sues Defendants, WORTHING

7, LLC, D/B/A W7 CONSTRUCTION SERVICES, and HOWARD WORTHING

(hereinafter sometimes collectively referred to as “Defendants”), and in support

thereof states as follows:

                               INTRODUCTION

      1.     This is an action by Plaintiff against his employers for unpaid wages

pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et seq.

Plaintiff seeks damages for unpaid overtime, liquidated damages, and a reasonable

attorney’s fee and costs.



                                JURISDICTION
           Case 1:21-cv-00262-RP Document 1 Filed 03/23/21 Page 2 of 7




      2.     This claim is properly before this Court pursuant to 28 U.S.C. § 1331,

as this claim arises under federal law, and by the private right of action conferred in

29 U.S.C. § 216(b).

                                      VENUE

      3.     Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because

Defendant, WORTHING 7, LLC, D/B/A W7 CONSTRUCTION SERVICES, has

offices Burnet County, Texas.

                                  THE PARTIES

      4.     Plaintiff, RICHARD STEWART, is an individual residing in Burnet

County, Texas.

      5.     Plaintiff, RICHARD STEWART, was employed by Defendants in

2018, and again from July of 2019, until January 29, 2021, as a “Carpenter’s Helper,”

at the regular rate of $17.50 per hour. Plaintiff’s principle duties were to supply or

holding materials or tools, and cleaning work area and equipment.

      6.     Defendant, WORTHING 7, LLC, D/B/A W7 CONSTRUCTION

SERVICES, is a limited liability company existing under the laws of the State of

Texas and maintains offices in Burnet County, Texas.

      7.     Defendant, WORTHING 7, LLC, D/B/A W7 CONSTRUCTION

SERVICES, is a company that primarily operates a construction business and is an

employer as defined by 29 U.S.C. § 203(d).
            Case 1:21-cv-00262-RP Document 1 Filed 03/23/21 Page 3 of 7




      8.      Defendant, HOWARD WORTHING, is an individual residing in

Burnet County, Texas.

      9.      Defendant, HOWARD WORTHING, is an individual who at all times

relevant to this matter acted directly or indirectly in the interest of Defendant,

WORTHING 7, LLC, D/B/A W7 CONSTRUCTION SERVICES, in relationship to

Plaintiff’s employment; therefore, is a joint employer as defined by 29 U.S.C. §

203(d).

      10.     Defendant, HOWARD WORTHING, (1) possessed the power to hire

and fire the employees, (2) supervised and controlled employee work schedules or

conditions of employment, (3) determined the rate and method of payment, and (4)

maintained employment records.

      11.     Defendant, WORTHING 7, LLC, D/B/A W7 CONSTRUCTION

SERVICES, has employees subject to the provisions of 29 U.S.C. § 206 in the

facility where Plaintiff was employed.

      12.     At all times material to this complaint, Defendant, WORTHING 7,

LLC, D/B/A W7 CONSTRUCTION SERVICES, employed two or more employees

and had an annual dollar volume of sales or business done of at least $500,000.00.

      13.     At all times material to this complaint, Defendant, WORTHING 7,

LLC, D/B/A W7 CONSTRUCTION SERVICES, was an enterprise engaged in

interstate commerce, operating a business engaged in commerce or in the production
             Case 1:21-cv-00262-RP Document 1 Filed 03/23/21 Page 4 of 7




of goods for commerce as defined by § 3(r) and 3(s) of the Act, 29 U.S.C. §§ 203(r)-

(s).

       14.     At all times material to this complaint, Defendant employed workers

who handled imported goods, which during their existence, had been shipped to

Texas in interstate commerce. Specifically, Plaintiff regularly handled and utilized

Bauer Tools which are manufactured in Calabasas, California.

       15.     At all times material to this Complaint, Defendants were the employers

of the Plaintiff, and as a matter of economic reality, Plaintiff was dependent upon

Defendants for his employment.

               VIOLATION OF THE OVERTIME PROVISIONS OF
                    THE FAIR LABOR STANDARDS ACT

       16.     Plaintiff occupied the position of “Carpenter’s Helper;” and did not

hold a position considered as exempt under the FLSA.

       17.     Defendants paid Plaintiff straight time for all hours worked including

those hours in excess of 40 in a week.

       18.     Defendants’ management required Plaintiff to work in excess of 40

hours in a workweek.

       19.     Plaintiff was not paid for his overtime work in accordance with the

FLSA.

       20.     Throughout the employment of Plaintiff, Defendants repeatedly and

willfully violated Sections 7 and 15 of the Fair Labor Standards Act by failing to
            Case 1:21-cv-00262-RP Document 1 Filed 03/23/21 Page 5 of 7




compensate Plaintiff at a rate not less than one and one-half times his regular rate of

pay for each hour worked in excess of 40 in a workweek.

      21.     Specifically, Plaintiff was never paid any additional half-time premium

for the work performed for Defendants that was in excess of 40 hours in a workweek.

      22.     In 2018, Defendants treated Plaintiff as an “independent contractor”

and paid him straight time for all hours worked.

      23.     From July of 2019, until January 29, 2021, Defendants treated Plaintiff

as an employee.      During this time period, Plaintiff was paid for 40 hours in a

workweek via a payroll check. For the hours worked in excess of 40 hours in a

workweek, Plaintiff was paid straight time via a separate check.

      24.     The work schedules for the Plaintiff required him to work in excess of

40 hours in a workweek on a regular and recurring basis during numerous

workweeks.

      25.     In fact, Plaintiff worked numerous workweeks wherein he worked in

excess of 50 hours in workweek.

      26.     Defendants’ policy of not properly paying overtime is company-wide

and was willful.

      27.     Defendants either knew about or showed reckless disregard for the

matter of whether their conduct was prohibited by the FLSA and failed to act

diligently with regard to their obligations as employers under the FLSA.
            Case 1:21-cv-00262-RP Document 1 Filed 03/23/21 Page 6 of 7




      28.     Defendants failed to act reasonably to comply with the FLSA, and so

Plaintiffs are entitled to an award of liquidated damages in an equal amount as the

amount of unpaid overtime pay pursuant to 29 U.S.C. § 216(b).

      29.     The acts described in the above paragraphs violate the Fair Labor

Standards Act, which prohibits the denial of overtime compensation for hours

worked in excess of 40 per workweek.

      30.     As a result of Defendants’ unlawful conduct, Plaintiff is entitled to

actual and compensatory damages, including the amount of overtime which was not

paid that should have been paid.

      31.     Plaintiff is entitled to an award of reasonable and necessary attorneys’

fees, costs, expert fees, mediator fees and out-of-pocket expenses incurred by

bringing this action pursuant to 29 U.S.C. § 216(b) and Rule 54(d) of the Federal

Rules of Civil Procedure.

      WHEREFORE, Plaintiff, RICHARD STEWART, demands Judgment against

Defendants, jointly and severally, for the following:

      a.      Awarding Plaintiff compensatory damages, service awards, attorneys’
              fees and litigation expenses as provided by law;

      b.      Awarding Plaintiff pre-judgment, moratory interest as provided by law,
              should liquidated damages not be awarded;

      c.      Awarding Plaintiff liquidated damages and/or statutory penalties as
              provided by law;

      d.      Awarding Plaintiff such other and further relief as the Court deems just
   Case 1:21-cv-00262-RP Document 1 Filed 03/23/21 Page 7 of 7




      and proper.

                     JURY TRIAL DEMAND

Plaintiff, RICHARD STEWART, demands a jury trial on all issues so triable.

Respectfully submitted this March 23, 2021.

                        ROSS • SCALISE LAW GROUP
                        1104 San Antonio Street
                        Austin, Texas 78701
                        (512) 474-7677 Telephone
                        (512) 474-5306 Facsimile
                        Charles@rosslawpc.com




                        _________________________________
                        CHARLES L. SCALISE
                        Texas Bar No. 24064621
                        DANIEL B. ROSS
                        Texas Bar No. 789810
                        ATTORNEYS FOR PLAINTIFF
